            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     WESTERN DIVISION


LITTLE ROCK SCHOOL DISTRICT, et al.                        PLAINTIFFS

                         No. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, JACKSONVILLF/NORTH
PULASKI SCHOOL DISTRICT, et al.                         DEFENDANTS

EMILY McCLENDON, TAMARA EACKLES,
VALERIE STALLINGS, and TIFFANY ELLIS                   INTERVENORS


                                ORDER
     Pulaski County Special School District and Jacksonville/North
Pulaski School District remain under the Court's supervision in
discipline, student achievement, and monitoring.            PCSSD also
remains under supervision on facilities, while JNPSD has some more
ground to cover on § L(3) staffing incentives.*    Last year, the Court
scheduled a trial for July 2020 on all those areas and requested the
parties' thoughts on a pretrial schedule.   NQ 5444.   Their joint report,
NQ 5464, is helpful.



* JNPSD also remains under supervision as it implements its modified
2018 master facilities plan, but those matters were tried and decided
last year.
      The Court will adopt the parties' proposal with these key changes.
The Intervenors are correct:      there's no need for dispositive motions;
we' re going to have a trial to see where each District stands.       We do
need a notice from each District outlining why it believes it is, will be,
or is not unitary in each remaining area, to provide a roadmap for
discovery;      and we need pretrial motions for unitary status, to provide
a roadmap for trial.      The motion briefing will take the place of trial
briefs.    As the Intervenors request, the Court will delay the start of the
trial until mid-July, which will result in spillover into August, but that
will be fine.     On trial architecture, the Court requests the parties to
plan for five mini-trials:   several days of area-specific proof;    a day or
two break;      then on to the next area, until we cover them all.    This is
an ambitious schedule.       But with preparation, planning, and focus, we
can do it.
      To assist the Court and the parties, the Court requests that Ms.
Powell prepare a series of summary reports:       one report covering each
area that will be tried, with a section for each District for those areas
where both PCSSD and JNPSD remain under supervision.                   These
reports should build on Ms. Powell's prior expert reports and ODM
reports;     there is no need to re-plow that ground.    The Court leaves
the order of preparation and the delivery dates to Ms. Powell's best
judgment.       But the Court requests that she complete all her summary




                                    -2-
reports by 31 January 2020.    Ms. Powell should provide each report to
the Court and the parties.    The Court will file them.
     A Scheduling Order will issue.
     So Ordered.

                                                          f
                                         D.P. Marshall Jr.
                                         United States District Judge




                                   -3-
